UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6746


METAPHYZIC EL-ECTROMAGNETIC SUPREME-EL, f/k/a Antonio Edward
McLean,

                Petitioner - Appellant,

          v.

DIRECTOR, DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00052-REP-RCY)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Metaphyzic El-ectromagnetic Supreme-El, Appellant Pro Se. Alice
Theresa Armstrong, OFFICE OF THE ATTORNEY GENERAL, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Metaphyzic El-Ectromagnetic Supreme-El seeks to appeal the

district   court’s   orders   accepting     the    recommendation   of   the

magistrate judge denying relief on his 28 U.S.C. § 2254 (2012)

petition and denying his motion under Fed. R. Civ. P. 59(e).             The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.           See 28 U.S.C. § 2253(c)(1)(A)

(2012).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2012).     When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).            When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   petition   states   a   debatable    claim    of   the   denial   of    a

constitutional right.     Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Supreme-El has not made the requisite showing.             Accordingly, we

deny the motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal



                                    2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3